     Case 4:18-cv-03026 Document 79 Filed on 02/03/21 in TXSD Page 1 of 23
                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                  IN THE UNITED STATES DISTRICT COURT                February 03, 2021
                   FOR THE SOUTHERN DISTRICT OF TEXAS                Nathan Ochsner, Clerk
                            HOUSTON DIVISION

JOSEPH MORRIS and MATTIE T.           §
MORRIS,                               §
                                      §
      Plaintiffs,                     §
                                      §
v.                                    §        CIVIL ACTION NO. H-18-3026
                                      §
DEUTSCHE BANK NATIONAL TRUST          §
COMPANY, NATIONAL ASSOCIATION,        §
and OCWEN LOAN SERVICING, LLC,        §
                                      §
      Defendants.                     §


                           MEMORANDUM AND ORDER


      Pending are the parties’ cross-motions for summary judgment on

all claims and counterclaims (Document Nos. 61 and 63).1                  After

carefully considering the motions, responses, reply, and applicable

law, the Court concludes as follows.


                               I. Background


      Plaintiff Joseph Morris is an experienced homebuilder who has

been involved in between 150 and 200 real estate transactions.2                  He

and his wife, Mattie Morris, owned a six-bedroom home at 621 Double



      1
       Also pending is Defendant Deutsche Bank’s Motion to Exclude
Testimony by Plaintiffs’ Expert Witness (Document No. 62). Because
Plaintiff Joseph Morris does not produce or rely on any testimony
or report of Christopher Nooney in his summary judgment motion and
response, and because Nooney’s testimony would be irrelevant to
what remains after summary judgment, the motion to exclude is
DISMISSED without prejudice as moot.
      2
          Document No. 61, ex. 15 at 12:8-19 (depo. of Joseph Morris).
   Case 4:18-cv-03026 Document 79 Filed on 02/03/21 in TXSD Page 2 of 23



Ridge Crossing in Missouri City, Texas.           On September 15, 2004,

Mattie Morris executed a Texas Home Equity Fixed/Adjustable Rate

Note in the amount of $584,000 in favor of Long Beach Mortgage

Company to refinance the home in order to raise money to build

other houses as part of Joseph Morris’s businesses.3              To secure

repayment of the loan, both of the Morrises contemporaneously

executed a Texas Home Equity Security Instrument creating a first

lien on their home.4       It is undisputed that this 2004 transaction

complied in all respects with Article XVI, Section 50(a)(6) of the

Texas Constitution and created a valid lien on the property.

     In December 2005, Joseph Morris conveyed his interest in the

home to Mattie Morris.5        The next month, on January 30, 2006,

Mattie    Morris   again   refinanced    the   property   by   executing   an

Adjustable Rate Note in the amount of $614,250 payable to PHM

Financial Incorporated, d/b/a Professional Home Mortgage and a new

Deed of Trust to secure repayment of the loan.6                 The sum of

$603,944.33 from the new loan proceeds was used to pay off the

prior note secured by the 2004 mortgage.7          The 2006 Note and Deed


     3
         Id., ex. 9; id., ex. 15 at 46:7-18.
     4
         Id., ex. 8.
     5
         Document No. 73, ex. 3.
     6
       Document No. 61, exs. 1, 3.        Joseph Morris signed the 2006
Deed of Trust but not the note.
     7
       Id., ex. 2 (January 30, 2006 final settlement statement);
id., ex. 10 (Release of Lien); id., ex. 15 at 58:8-16.

                                     2
   Case 4:18-cv-03026 Document 79 Filed on 02/03/21 in TXSD Page 3 of 23



of Trust were assigned multiple times over the following years:

first to Indymac Federal Bank FSB on July 23, 2008; then to Onewest

Bank FSB on August 13, 2009; and finally, on December 3, 2010, to

Defendant Deutsche Bank National Trust Company, as Trustee of the

IndyMac INDX Mortgage Loan Trust 2006-AR8 Mortgage Pass-Through

Certificates, Series 2006-AR8 (“Deutsche Bank”).8

       Sometime in early 2010, the Morrises stopped making their

obligatory loan payments.9             As a result of the Morrises’ default,

a substitute trustee’s sale was held on August 7, 2012, and

Deutsche       Bank      purchased    the   property    for    $659,900.89.10     The

Morrises received a Notice to Vacate in August 2012 but did not

leave the home.11          In December 2012, Mattie Morris filed this suit

in state court, seeking to invalidate the foreclosure sale.12                    The

next       month,     however,   Mattie     Morris     and    Deutsche   Bank,   both

represented         by     counsel,    submitted       an    agreed   judgment    for

possession, which was entered in state court on January 29, 2013,

entitling Deutsche Bank to possession of the property and agreeing

to the issuance of a writ of possession if the Morrises did not




       8
            Id., exs. 4-6.
       9
            Id., ex. 15 at 76:7-77:3.
       10
            Id., ex. 7.
       11
            Id., ex. 14 at 69:23-70:6 (depo. of Mattie Morris).
       12
            Document No. 1-5 at 3 of 83 to 11 of 83 (Orig. Pet.).

                                             3
   Case 4:18-cv-03026 Document 79 Filed on 02/03/21 in TXSD Page 4 of 23



vacate the property by March 15, 2013.13       A writ of possession was

issued on March 22, 2013.14     That month, the Morrises finally moved

out of the house and gave their keys to Deutsche Bank’s counsel,

but they left some of their personal property in the house.15

     In May 2013, after obtaining new counsel (Plaintiffs’ present

counsel), Joseph and Mattie Morris together filed a First Amended

Petition in Mattie Morris’s state court lawsuit, alleging that

the foreclosure sale had violated the Texas Constitution.16             That

litigation took on a life of its own for five more years in state

court before it was removed to this Court in August 2018.            During

that time, in September 2016, Mattie Morris died.17 Mattie Morris’s

claims were subsequently dismissed because no party authorized to

represent her estate timely moved for substitution.18

     Plaintiff Joseph Morris’s live pleading is his Eighth Amended

Petition,     which   alleges   claims   against    Deutsche     Bank      for



     13
       Document No. 61, ex. 11. The Agreed Judgment for Possession
recited that “Mattie T. Morris and/or all other occupants
(‘Defendant’) appeared through their counsel and announced that
through submission of this Judgment for Possession, Defendants are
not opposed to an award to Plaintiff of possession of the
property.” Id., ex. 11 at 82 of 260.
     14
          Id., ex. 12.
     15
          Id., ex. 14 at 65:4-21; 69:19-22.
     16
          Document No. 1-5 at 45 of 83 to 62 of 83 (1st Am. Pet.).
     17
          See Document No. 1-32 at 24 of 24.
     18
          Document No. 74.

                                    4
   Case 4:18-cv-03026 Document 79 Filed on 02/03/21 in TXSD Page 5 of 23



(1) unlawful foreclosure because the lien did not fall into any

category under § 50(a) of the Texas Constitution, (2) violation of

Article XVI § 50(a)(6)(D) of the Texas Constitution, (3) wrongful

foreclosure, (4) trespass, (5) conversion of personal property and

theft, and (6) declaratory judgment.19      Deutsche Bank counterclaims

for contractual and equitable subrogation, and in the event the

Court sets aside the prior foreclosure sale, for foreclosure of the

subrogated lien and a writ of possession.20

     In August 2019 the Court stayed this case pending the Supreme

Court of Texas’s ruling on the Fifth Circuit’s certified question

whether a lender was entitled to equitable subrogation when it

failed to correct a curable constitutional defect in the loan

documents under § 50 of the Texas Constitution.21          Zepeda v. Fed.

Home Loan Mortg. Corp., 935 F.3d 296, 301 (5th Cir. 2019).                 The

Supreme Court unanimously answered the certified question “yes,”

holding that “[u]nder Texas law, a lender who discharges a prior,

valid lien on the borrower’s homestead property is entitled to

subrogation, even if the lender failed to correct a curable defect

in the loan documents under § 50 of the Texas Constitution.”           Fed.


     19
       Document No. 1-37 at 14 of 25 to 24 of 25 (8th Am. Pet.).
Plaintiff’s Eighth Amended Petition also named Ocwen Loan
Servicing, LLC as a Defendant, but Plaintiff later voluntarily
dismissed his claims against Ocwen. Document No. 42.
     20
       Document No. 1-31 at 55 of 56 to Document No. 1-32 at 5 of
24 (Orig. Countercl.).
     21
          Document No. 56.

                                    5
   Case 4:18-cv-03026 Document 79 Filed on 02/03/21 in TXSD Page 6 of 23



Home Loan Mortg. Corp. v. Zepeda, 601 S.W.3d 763, 769 (Tex. 2020).

Both parties now move for summary judgment on their respective

claims and counterclaims.


                          II. Legal Standard


     Rule 56(a) provides that “[t]he court shall grant summary

judgment if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a

matter of law.”    FED. R. CIV. P. 56(a).       Once the movant carries

this burden, the burden shifts to the nonmovant to show that

summary judgment should not be granted. Morris v. Covan World Wide

Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998).         A party opposing

a properly supported motion for summary judgment may not rest upon

mere allegations or denials in a pleading, and unsubstantiated

assertions that a fact issue exists will not suffice.          Id.   “[T]he

nonmoving party must set forth specific facts showing the existence

of a ‘genuine’ issue concerning every        essential component of its

case.”   Id.    “A party asserting that a fact cannot be or is

genuinely disputed must support the assertion by: (A) citing to

particular parts of materials in the record . . .; or (B) showing

that the materials cited do not establish the absence or presence

of a genuine dispute, or that an adverse party cannot produce

admissible evidence to support the fact.”       FED. R. CIV. P. 56(c)(1).




                                    6
     Case 4:18-cv-03026 Document 79 Filed on 02/03/21 in TXSD Page 7 of 23



“The court need consider only the cited materials, but it may

consider other materials in the record.”          Id. 56(c)(3).

      In considering a motion for summary judgment, the district

court must view the evidence “through the prism of the substantive

evidentiary burden.”        Anderson v. Liberty Lobby, Inc., 106 S. Ct.

2505, 2513 (1986). All justifiable inferences to be drawn from the

underlying facts must be viewed in the light most favorable to the

nonmoving party.       Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 106 S. Ct. 1348, 1356 (1986).            “If the record, viewed in

this light, could not lead a rational trier of fact to find” for

the nonmovant, then summary judgment is proper.            Kelley v. Price-

Macemon, Inc., 992 F.2d 1408, 1413 (5th Cir. 1993).            On the other

hand,    if   “the   fact    finder   could   reasonably     find   in    [the

nonmovant’s] favor, then summary judgment is improper.”             Id.   Even

if the standards of Rule 56 are met, a court has discretion to deny

a motion for summary judgment if it believes that “the better

course would be to proceed to a full trial.”          Anderson, 106 S. Ct.

at 2513.


                                III. Analysis


A.    Equitable Subrogation


      The Texas Constitution “lays out the terms and conditions a

home-equity loan must include if the lender wishes to foreclose on

a homestead following borrower default.”           Garofolo v. Ocwen Loan

                                      7
      Case 4:18-cv-03026 Document 79 Filed on 02/03/21 in TXSD Page 8 of 23



Servicing,         L.L.C.,    497   S.W.3d     474,    475   (Tex.     2016).       It   is

undisputed that the 2006 Deed of Trust did not include all of the

terms and conditions required by the Texas Constitution, Article

XVI, § 50(a)(6) in order to permit Deutsche Bank to foreclose on

the Morrises’ home, and incorrectly stated that the loan was not a

home equity loan governed by § 50(a)(6).22                     Neither Deutsche Bank

nor    any    of    its   predecessors-in-interest             remedied     any    of    the

constitutional defects.              Deutsche Bank now concedes that its

argument for contractual subrogation is foreclosed by Fifth Circuit

precedent,23 so whether Deutsche Bank was entitled to foreclose on

the property depends on the availability of equitable subrogation.

       As    the    Supreme    Court      of   Texas   explained       in   Zepeda,      the

doctrine of equitable subrogation “allows a lender who discharges

a valid lien on the property of another to step into the prior

lienholder’s shoes and assume that lienholder’s security interest

in the property, even though the lender cannot foreclose on its own

lien.”       Zepeda, 601 S.W.3d at 766.                 Equitable subrogation is

available       even      where     the    lender      knows     its    own       lien   is

unconstitutional, including when the lender fails to correct a

curable defect in the loan documents.                  Id. at 767, 769.


       22
            Document No. 61, ex. 3 at 32 of 260.
       23
       Document No. 61 at 12. See Zepeda, 935 F.3d at 301 (“If
contractual subrogation requires a valid deed of trust, which
requires the loan to comply with constitutional provisions, and the
loan does not comply, it follows that the deed of trust is invalid,
and that precludes any contractual subrogation.”).

                                               8
      Case 4:18-cv-03026 Document 79 Filed on 02/03/21 in TXSD Page 9 of 23



       The application of Zepeda to the undisputed facts in this case

is straightforward.           The uncontroverted summary judgment evidence

establishes that of the $614,250 refinance loan made to Mattie

Morris in 2006, $603,944.33--more than 98%--was used to pay off

the    prior    note    secured       by    the     2004   mortgage    lien.24       It   is

uncontroverted         that     the    2004       lien     complied    with    the   Texas

Constitution and was otherwise valid.                      “Under Texas law, a lender

who discharges a prior, valid lien on the borrower’s homestead

property is entitled to subrogation, even if the lender failed to

correct a curable defect in the loan documents under § 50 of the

Texas Constitution.” Id. at 769. Thus, Deutsche Bank was entitled

to equitable subrogation.

       Plaintiff       raises    two       principal       arguments    that     equitable

subrogation is unavailable to Deutsche Bank.                        First, he contends

that Deutsche Bank’s subrogation claim is barred by Texas’s general

four-year statute of limitations because Deutsche Bank did not file

its counterclaim until November 2017, more than four years after

the Morrises challenged the invalidity of the lien under § 50(a).25

However, “Texas courts have long held that a cause of action for

equitable subrogation does not accrue until the maturity date of a

secured note.”           Gillespie         v.   Ocwen      Loan   Servicing,     LLC,     No.

4:14-CV-00279, 2015 WL 12582796, at *4 (S.D. Tex. Oct. 28, 2015)


       24
            Document No. 61 ex. 2; id., ex. 10; id., ex. 15 at 58:8-16.
       25
            Document No. 65 at 3-4.

                                                9
   Case 4:18-cv-03026 Document 79 Filed on 02/03/21 in TXSD Page 10 of 23



(citing Hays v. Spangenberg, 94 S.W.2d 899, 902 (Tex. Civ. App.-

Austin 1936); Kone v. Harper, 297 S.W. 294, 300 (Tex. Civ. App.-

Waco 1927), aff’d sub nom. Ward-Harrison Co. v. Kone, 1 S.W.2d 857

(Tex. Comm’n App. 1928)); accord De La Cruz v. Bank of New York,

No. A-17-CV-00163-SS, 2018 WL 3018179, at *6 (W.D. Tex. June 15,

2018) (“Limitations on equitable subrogation do not begin to run

until the maturity date of the previous note, a date that has not

passed.”) (citing Gillespie, 2015 WL 12582796, at *4).                    The 2004

note that was paid off by the proceeds of the 2006 loan had a

maturity    date   of    October   1,   2034.26      Thus,    as   in   Gillespie,

“[b]ecause the claim for equitable subrogation only accrues upon

the maturity date of the note, it is not now barred by the statute

of limitations.”        Gillespie, 2015 WL 12582796, at *4.

     Plaintiff’s second argument is that Zepeda entitles a lender

only to seek equitable subrogation, and that a balancing of the

equities shows that subrogation is not available here.27                 Plaintiff

misreads Zepeda.        The court unanimously held that a lender who

discharges    a    prior   valid   lien      “is   entitled   to   subrogation.”

Zepeda,    601    S.W.3d   at   769.      Zepeda     simply   does      not   permit

consideration of the “equitable factors” Plaintiff asks the Court




     26
          Document No. 61, ex. 8 at 61 of 260.
     27
          Document No. 65 at 4-6.

                                        10
   Case 4:18-cv-03026 Document 79 Filed on 02/03/21 in TXSD Page 11 of 23



to balance.28     Id. at 767 (“None of our subsequent § 50 decisions

has considered any factor other than the lender’s discharge of a

prior, valid lien.      To the contrary, in this context, we have said

that a lender’s right to subrogation is ‘fixed’ when the prior,

valid lien is discharged.”) (citing Benchmark Bank v. Crowder, 919

S.W.2d 657, 660 (Tex. 1996)).         Plaintiff may disagree with the

Supreme   Court    of   Texas’s   subrogation   jurisprudence    on   policy

grounds, but its interpretation of Texas law on this subject was

sought and accepted by the Fifth Circuit and is binding on this

Court.

     In sum, because Deutsche Bank’s 2006 loan to Mattie Morris was

used to pay in full the note secured by a prior valid lien,

Deutsche Bank stood in the shoes of the prior lienholder and was

entitled to foreclose on the Morrises’ house under the doctrine of

equitable subrogation.




     28
       Moreover, Plaintiff’s proposed “balancing of equities,” id.
at 19, ignores the primary inequity that equitable subrogation is
intended to prevent: “The purpose of the doctrine is to prevent
the unjust enrichment of the debtor who owed the debt that is
paid.” Langston v. GMAC Mortg. Corp., 183 S.W.3d 479, 481 (Tex.
App.-Eastland 2005, no pet.) (citing First Nat. Bank of Kerrville
v. O’Dell, 856 S.W.2d 410, 415 (Tex. 1993)).     As Deutsche Bank
points out, Plaintiff’s arguments entirely disregard “that they
borrowed $600,000 to refinance a valid prior lien and failed to
repay it [and] . . . lived in the house for the better part of two
years without making any mortgage or property-tax payments.”
Document No. 66, at 1.

                                     11
     Case 4:18-cv-03026 Document 79 Filed on 02/03/21 in TXSD Page 12 of 23



B.     Plaintiff’s Claims


       1.     Constitutional Violations


       Plaintiff’s first two causes of action allege violations of

Article XVI, Section 50(a) of the Texas Constitution.29                Plaintiff

in his summary judgment motion appears to abandon these claims,

omitting them from his list of “current claims.”30 Indeed, Deutsche

Bank is entitled to summary judgment on these claims because the

Texas Constitution does not create an independent cause of action

for violations of § 50(a).        See Garofolo, 497 S.W.3d at 475 (“Our

constitution lays out the terms and conditions a home-equity loan

must include if the lender wishes to foreclose on a homestead

following      borrower   default.      It    does   not,   however,   create   a

constitutional cause of action or remedy for a lender’s subsequent

breach of those terms or conditions.”).


       2.     Wrongful Foreclosure


       To succeed on a claim for wrongful foreclosure under Texas

law,    a     plaintiff   must   show    “a    defect   in    the   foreclosure

proceedings; a grossly inadequate foreclosure sale price for the

. . . property; and a causal connection between the defect and the


       29
            Document No. 1-37 at 18 of 25 to 19 of 25.
       30
       See Document No. 63 at 5-6 (identifying “Plaintiff’s current
claims” as wrongful foreclosure, trespass, conversion of personal
property, declaratory judgment, and attorney’s fees).

                                        12
   Case 4:18-cv-03026 Document 79 Filed on 02/03/21 in TXSD Page 13 of 23



inadequate price.”     Water Dynamics, Ltd. v. HSBC Bank USA, Nat.

Ass’n, 509 F. App’x 367, 368 (5th Cir. 2013) (citing Sauceda v.

GMAC Mortg. Corp., 268 S.W.3d 135, 139 (Tex. App.-Corpus Christi

2008, no pet.)).     For the second element, “Texas cases establish

that a foreclosure price exceeding 50% is not grossly inadequate.”

Id. at 369 (citing Terra XXI, Ltd. v. Harmon, 279 S.W.3d 781, 788

(Tex. App.-Amarillo 2007, pet. denied); Richardson v. Kent, 47

S.W.2d 420, 425 (Tex. Civ. App.-Dallas 1932, no writ)).

     Plaintiff    contends     that    Defendant       was    not    entitled     to

equitable subrogation and that the foreclosure sale was invalid

because Deutsche     Bank    failed    to     obtain   a court      order   before

foreclosing.    For the reasons stated above, Deutsche Bank stood in

the shoes of the prior lienholder and was entitled to foreclosure

of the Morrises’ home.        Assuming arguendo that Deutsche Bank’s

foreclosure suffered from a procedural defect, to maintain a

wrongful foreclosure claim Plaintiff must present evidence that the

defect was the cause of a grossly inadequate sales price being

received.

     Plaintiff    alleges    that     “[i]n    August   2012,       the   value   of

Plaintiff’[s] home was at least $885,000 to $902,000.                 Rather than

selling the property for its worth, Defendants sold the property

for a much lower value at only $659,900.89.”31               As summary judgment

evidence, Plaintiff produces two appraisal reports opining on the


     31
          Document No. 1-37 at 20 of 25.

                                       13
   Case 4:18-cv-03026 Document 79 Filed on 02/03/21 in TXSD Page 14 of 23



value of the Morrises’ home on the date of the substitute trustee’s

sale, with one suggesting $885,000 and the other $860,000.32          Using

the higher of these estimated market values, the foreclosure price

was still more than 74% of that top possible value, far above the

50% threshold for a grossly inadequate sale price.

     Plaintiff relies on Charter Nat. Bank-Hous. v. Stevens, 781

S.W.2d 368 (Tex. App.-Houston [14th Dist.] 1989, writ denied), to

argue that the mortgagor does not always need to prove a grossly

inadequate selling price to prevail on a wrongful foreclosure

claim.33    Stevens, as observed by the Fifth Circuit, is an example

of the narrow exception that may apply to the general rule when the

mortgagee deliberately chills the bidding at a foreclosure sale.

See Villarreal v. Wells Fargo Bank, N.A., 814 F.3d 763, 768 (5th

Cir. 2016) (“The plaintiff must allege a grossly inadequate selling

price in ‘all but a specific category of cases’ where the plaintiff

alleges that the defendant deliberately chilled the bidding at the



     32
        Document Nos. 63-7, 63-9.    Deutsche Bank disputes these
estimates, noting that the Morrises unsuccessfully tried to sell
their house for more than two years before the foreclosure sale and
received only one offer, which was for less than $600,000.
Document No. 64 at 21. Deutsche Bank also produces an appraisal
estimating that the property’s market value was $750,000 on the
date of the sale. Document No. 61, ex. 19-1. For purposes of
determining whether Plaintiff has raised a genuine issue of
material fact, however, the Court views the evidence in the light
most favorable to Plaintiff. Anderson, 106 S. Ct. at 2513 (“The
evidence of the non-movant is to be believed, and all justifiable
inferences are to be drawn in his favor.”).
     33
           Document No. 63 at 9.

                                    14
      Case 4:18-cv-03026 Document 79 Filed on 02/03/21 in TXSD Page 15 of 23



foreclosure sale.” (citing Stevens among other cases)).                      Here, of

course,        there    is   no   allegation,   much    less      summary    judgment

evidence, that Deutsche Bank did anything deliberately to chill the

bidding at the substitute trustee’s sale, and the Stevens exception

is inapposite.          Thus, the general rule applies, as articulated by

the     Fifth    Circuit     in   Water   Dynamics:    “[A]       foreclosure   price

exceeding 50% is not grossly inadequate” under Texas law, such that

“[t]his court is Erie-bound to follow uniform Texas law,” affirming

the dismissal of a wrongful foreclosure claim where the sale price

was 52% of the appellants’ proffered value. Water Dynamics, 509 F.

App’x at 369. Because the uncontroverted evidence is that the sale

price of the Morrises’ house was far in excess of 50% of its fair

market value, Deutsche Bank is entitled to summary judgment on

Plaintiff’s claim for wrongful foreclosure.


        3.      Trespass


        Plaintiff       alleges   that    Deutsche    Bank    trespassed      when    it

wrongfully interfered with the Morrises’ right of possession of

their        property   by   unlawfully    foreclosing       on    their    house    and

removing them from their home.34            “To recover damages for trespass

to real property, a plaintiff must prove that (1) the plaintiff

owns or has a lawful right to possess real property, (2) the

defendant entered the plaintiff’s land and the entry was physical,


        34
             Document No. 1-37 at 20 of 25.

                                           15
     Case 4:18-cv-03026 Document 79 Filed on 02/03/21 in TXSD Page 16 of 23



intentional, and voluntary, and (3) the defendant’s trespass caused

injury to the plaintiff.”         Wilen v. Falkenstein, 191 S.W.3d 791,

798 (Tex. App.-Fort Worth 2006, pet. denied).

       The uncontroverted summary judgment evidence is that the

Morrises, while represented by counsel, agreed to a judgment of

possession entitling Deutsche Bank to possess the property; a writ

of possession was issued; and the Morrises then moved out of the

house and, through counsel, gave their keys to Deutsche Bank.35

Plaintiff nevertheless argues that “Plaintiff had legal possession

of the home prior to foreclosure/eviction and is currently entitled

to possession of the home.”36           This argument is frivolous and

contrary to the judicial admission Plaintiff’s counsel made at the

May 8, 2019 hearing on Deutsche Bank’s motion to vacate the state

court’s interlocutory partial summary judgment on liability, when

he    conceded    that   Deutsche    Bank   is   entitled   to   a   writ     of

possession.37 It is also inconsistent with the state court judgment


       35
            Document No. 61, exs. 11, 12; id., ex. 14 at 69:16-18.
       36
            Document No. 63 at 13.
       37
       Document No. 46 at 43:5-20 (“MR. LANE: Plaintiffs are not
asking for possession of the property. THE COURT: And so defendant
then would be entitled to possession of the property, would it not?
MR. LANE: In fact, I think they are in possession. So if -- THE
COURT: I know, but they’re entitled. They would be entitled to a
writ of possession if there’s any question about it. MR. LANE: In
fact, they’ve already received a writ of possession from the
eviction --    THE COURT: So this judgment would be wrong then,
wouldn’t it? MR. LANE: With respect to that simple provision, as
to the defendant’s not being entitled to a writ of possession, at
this point in time they would be.”).

                                      16
      Case 4:18-cv-03026 Document 79 Filed on 02/03/21 in TXSD Page 17 of 23



dismissing the Morrises’ claim for wrongful eviction, which they

elected not to appeal.        See Morris v. Deutsche Bank Nat’l Tr. Co.,

528 S.W.3d 187, 192 n.1 (Tex. App.-Houston [14th Dist.] 2017, no

pet.) (“The Morrises do not appeal the dismissal of their claims

for     slander   of   title/wrongful     eviction   and   broken    chain     of

title.”).

        Regardless, Plaintiff’s argument that he, and not Deutsche

Bank, is the rightful possessor of the foreclosed property depends

on his mistaken contention that equitable subrogation did not apply

and that Deutsche Bank therefore had no authority to foreclose. As

observed above, Deutsche Bank has been the lawful owner of the

property since the substitute trustee’s sale.               Deutsche Bank is

therefore entitled to summary judgment on Plaintiff’s claim for

trespass.


        4.    Conversion of Personal Property38


        To prevail on a claim for conversion of personal property

under Texas law, Plaintiff must prove that “(1) plaintiff owned,

had legal possession of, or was entitled to possession of the

property; (2) defendant assumed and exercised dominion and control

over the property in an unlawful and unauthorized manner, to the

exclusion       of     and   inconsistent     with    plaintiff’s      rights;


        38
       Plaintiff titles his cause of action “Conversion of Personal
Property and Theft,” but he does not allege a claim for theft
separate from his common-law conversion claim.

                                       17
   Case 4:18-cv-03026 Document 79 Filed on 02/03/21 in TXSD Page 18 of 23



(3) plaintiff made a demand for the property; and (4) defendant

refused to return the property.”          Tow v. Amegy Bank N.A., 976 F.

Supp. 2d 889, 907 (S.D. Tex. 2013) (Rosenthal, J.) (quoting Ojeda

v. Wal–Mart Stores, Inc., 956 S.W.2d 704, 707 (Tex. App.-San

Antonio 1997, pet. denied)).

     Plaintiff’s      conversion    claim      alleges     that     “[b]ecause

Defendants never obtained title to the home, Defendants have been

in wrongful possession of the home since the foreclosure” and that

“Defendants    took   wrongful    possession    of   Plaintiff’s     personal

property that remained in the home and committed conversion of

Plaintiff’s personal property.”39 The flawed premise of Plaintiff’s

allegation--that      Deutsche   Bank’s   possession     of   the   house   was

wrongful--fails for the reasons already discussed above.                    The

Morrises left some personal property in the house when they moved

out (seven months after the house was sold and the Morrises

received a Notice to Vacate), but Plaintiff produces no summary

judgment evidence that he ever demanded its return or that Deutsche

Bank refused to return it. Plaintiff’s own deposition testimony is

that he never personally contacted Deutsche Bank to ask about the

personal property or requested its return.40             Moreover, Plaintiff

testified that he did not know what, if anything, Mattie Morris may

have done to recover the personal property and, likewise, he was


     39
          Document No. 1-37 at 20 of 25 to 21 of 25.
     40
          Document No. 61, ex. 15 at 146:9-15, 147:6-14.

                                     18
   Case 4:18-cv-03026 Document 79 Filed on 02/03/21 in TXSD Page 19 of 23



unaware of any efforts made by anyone related to Plaintiff to

obtain the return of the Morrises’ personal property.41

     Plaintiff cites Texas cases for the proposition that demand

and refusal are not required for a conversion claim where demand

would have been useless or where the possessor’s acts amount to a

clear repudiation of the plaintiff’s legal rights.          E.g., Bures v.

First Nat. Bank, Port Lavaca, 806 S.W.2d 935, 938 (Tex. App.-Corpus

Christi 1991, no writ); McVea v. Verkins, 587 S.W.2d 526, 531 (Tex.

Civ. App.-Corpus Christi 1979, no writ); Loomis v. Sharp, 519

S.W.2d 955, 958 (Tex. Civ. App.-Texarkana 1975, writ dism’d). None

of these cases involved facts remotely similar to those here. See,

e.g., McVea, 587 S.W.2d at 534 (“The defendants made no attempt to

stop the timber-cutting by resort to the courts.         Instead, Verkins

took matters into his own hands and acted as judge, jury and

executioner. . . . The act of changing the locks and the act of

ordering McVea not to go on the leased premises were distinct acts

of dominion wrongfully asserted over McVea’s personal property.”).

Plaintiff, who was represented by counsel, was evicted pursuant to

an agreed court order for possession seven months after receiving

a Notice to Vacate.     Plaintiff has presented no summary judgment

evidence that a request for him for access to obtain his personal

property would have been futile.




     41
          Id., ex. 15 at 147:21-148:18.

                                    19
     Case 4:18-cv-03026 Document 79 Filed on 02/03/21 in TXSD Page 20 of 23



       In sum, Plaintiff has not produced summary judgment evidence

that Deutsche Bank unlawfully assumed control of the personal

property that the Morrises left in the house when they turned over

its possession to Deutsche Bank, that Plaintiff demanded return of

his personal property, or that Deutsche Bank refused to return it.

Because Plaintiff has not raised a genuine issue of material fact

on   essential     elements     to   prove    conversion,    Deutsche    Bank   is

entitled to summary judgment on Plaintiff’s conversion claim.


       5.     Declaratory Judgment


       Plaintiff seeks a declaratory judgment “that the foreclosure

sale of Plaintiff’s home was void and be rescinded” and “that

Defendants had no authority to force sale of Plaintiff’s homestead,

given that they had no lien that fell into any category under

§ 50(a) of the Texas Constitution.”42           As explained above, Deutsche

Bank under the doctrine of equitable subrogation stood in the shoes

of the prior lienholder and had authority to foreclose on the

Morrises’       house,    and   the     foreclosure    sale    was      not   void

notwithstanding the constitutional invalidity of the 2006 lien.

Zepeda, 601 S.W.3d at 766.           Deutsche Bank is therefore entitled to

summary      judgment    denying     Plaintiff’s   request    for    declaratory

judgment.




       42
            Document No. 1-37 at 21 of 25.

                                         20
     Case 4:18-cv-03026 Document 79 Filed on 02/03/21 in TXSD Page 21 of 23



       6.     Attorney’s Fees


       Because Deutsche Bank is entitled to summary judgment on all

of Plaintiff’s substantive claims, it is also entitled to summary

judgment denying Plaintiff’s claim for attorney’s fees incurred in

bringing those meritless claims.           See Green Int’l, Inc. v. Solis,

951 S.W.2d 384, 390 (Tex. 1997) (“To recover attorney’s fees under

Section 38.001, a party must (1) prevail on a cause of action for

which attorney’s fees are recoverable, and (2) recover damages.”);

see also Utica Lloyd’s of Texas v. Mitchell, 138 F.3d 208, 210 (5th

Cir. 1998) (“[A] party may not rely on the Texas DJA to authorize

attorney’s fees in a diversity case because the statute is not

substantive law.”).


C.     Deutsche Bank’s Counterclaims


       Deutsche Bank alleges four causes of action in its Original

Counterclaim:      (1) contractual subrogation, (2) equitable subroga-

tion, (3) foreclosure of equitably or contractually subrogated

lien, and (4) writ of possession.43 Deutsche Bank concedes that its

claim for contractual subrogation is barred, and Plaintiff is

entitled to summary judgment on that claim. Deutsche Bank’s claims

for foreclosure and for a writ of possession are alleged only in

the event that the Court should hold that the substitute trustee’s



       43
            Document No. 1-32 at 2 of 24 to 3 of 24.

                                      21
   Case 4:18-cv-03026 Document 79 Filed on 02/03/21 in TXSD Page 22 of 23



sale must be set aside, which is not the case, and these claims are

therefore dismissed as moot. Plaintiff’s sole argument for summary

judgment on Deutsche Bank’s counterclaim for equitable subrogation

is that Deutsche Bank is not entitled to equitable subrogation.

Because that argument fails for the reasons discussed above in Part

III.A, Plaintiff’s motion for summary judgment on Deutsche Bank’s

claim for equitable subrogation is DENIED.

     For the reasons set forth in this Memorandum Deutsche Bank

prevails on its claim for equitable subrogation validating its

foreclosure sale of the property located at 621 Double Ridge

Crossing, Missouri City, Fort Bend County, Texas 77451, and its

purchase of title to the property as the highest bidder at the

substitute trustee’s sale conducted on August 7, 2012.             Deutsche

Bank has not, however, in its summary judgment briefing and summary

judgment evidence established as a matter of law entitlement to its

unquantified claims pled in its counterclaim for interest, advances

on ad valorem taxes, insurance, and “other unrecovered advances”

made since January 30, 2006.44      These remain for trial.


                                IV. Order


     For the foregoing reasons, it is

     ORDERED that Defendant Deutsche Bank’s Motion for Summary

Judgment (Document No. 61) is GRANTED as to Plaintiff Joseph


     44
          Document No. 1-32 at 2 of 24.

                                    22
   Case 4:18-cv-03026 Document 79 Filed on 02/03/21 in TXSD Page 23 of 23



Morris’s claims, and Plaintiff’s claims are DISMISSED on the merits

with prejudice.      It is further

       ORDERED that Plaintiff’s Motion for Summary Judgment (Document

No. 63) is GRANTED IN PART as to Defendant’s counterclaim for

contractual    subrogation,       which       claim    is     DISMISSED         on     the

merits with prejudice.          Plaintiff’s motion is otherwise DENIED.

Defendant’s    counterclaims      for   foreclosure         and     for    a    writ    of

possession are DISMISSED without prejudice as moot.

       Defendant’s    counterclaim      for    additional      relief      under       the

doctrine of equitable subrogation--beyond a declaration of the

validity of the substitute trustee’s August 7, 2012 foreclosure

sale   at   which    Deutsche   Bank    acquired      title    to    the       mortgaged

property as the highest bidder--remains for further adjudication.

       The Clerk will enter this Order, providing a correct copy to

all counsel of record.

       SIGNED in Houston, Texas, on this 3rd day of February, 2021.




                                                    EWING WERLEIN, JR.
                                               UNITED STATES DISTRICT JUDGE




                                        23
